On Petition for Rehearing.
Charles A. Stain has filed in this cause a petition for rehearing. The grounds upon which he seeks a rehearing are: (1) That if, as held by a majority of the court, the furnishing of a bond is a duty enjoined by law upon the State Treasurer, then such duty may not be exercised until the treasurer is actually in possession of the office: (2) that if the furnishing of a bond is a mere duty, then Mr. Stain was the de-jure State Treasurer when he made demand upon Mr. Christensen for the office and he may not be deprived of the office of de jure State Treasurer except by impeachment proceedings as provided by article 6, §§ 17 to 20 of our state Constitution; (3) that the validity of the law requiring a State Treasurer to furnish a bond may not be aided by the doctrine of police power; (4) that an act should not be given retroactive effect unless the language of the act clearly indicates a legislative intent that it should be given such effect, that the Acts of the Second Special Session of the Legislature of 1933 (chapters 13, 25) may and should be so construed as not to be applicable to Mr. Stain because he was elected and acquired a vested right to the office of State Treasurer and the emoluments thereof before the Acts of 1933 became law; (5) that the opinion fails to determine when a successor to succeed Mr. Hoge shall be elected; (6) that the opinion fails to pass upon the constitutionality of the state depository law; and (7) that in the argument and in the briefs filed on behalf of Mr. Stain the claim was made by him that certain public officers who had control of the matter prevented him from securing a bond, that therefore Mr. Stain should, before being finally deprived of his right to the office of State Treasurer, be given a trial as by law provided upon the question of whether or not some public officer or officers prevented him from securing the required bond.
It will be noted from the opinion heretofore filed in this cause that the members of this court are not in entire accord *Page 274 
as to the generic term that should be applied to the requirement that the State Treasurer shall give a bond. After all it is the nature of the requirement rather than the classification thereof that is of primary importance. A further discussion of whether the requirement that the State Treasurer shall furnish a bond is to be regarded as a qualification, an assurance or a duty will be of but little, if any, aid in arriving at a proper solution of the questions which divide the parties to this proceeding. Suffice it to say that after further consideration a majority of this court continue to entertain the view that it was competent for the Legislature to enact a law to require an in-coming State Treasurer to give a bond before he is entitiled to be inducted into office, and that the legislative enactments relating to the giving of a bond, when viewed in the light of the purposes sought to be accomplished by such enactments, require that the prescribed bond be given before one elected State Treasurer is entitled to the possession of that office.
The second ground urged for rehearing is untenable. It would be an unwarranted extension of the functions of a proceeding in impeachment to inquire into and determine        28 the legal effect of the failure of Mr. Stain to give the required bond. Our State Constitution, art 6, § 19, provides:
"The Governor and other State and Judicial officers, except justices of the peace, shall be liable to impeachment for high crimes, misdemeanors, or malfeasance in office. * * *"
Mr. Stain has never been "in office" as State Treasurer within the meaning of the constitutional provision just quoted. He is here complaining because he is not permitted to be "in office." His mere failure to give a bond is not a "high crime, misdemeanor, or malfeasance." It may be otherwise if he should, without bond, exercise some of the functions of State Treasurer. Section 103-26-1, R.S. Utah 1933. The Constitution of this state vests in the Supreme and district courts jurisdiction to issue writs of quo warranto. Article 8, §§ 4 and 7. *Page 275 
"Quo Warranto in its broadest sense is a proceeding to determine the right to the use or exercise of a franchise or office and to oust the holder from its            29 enjoyment, if his claim is not well founded, or if he has forfeited his right to enjoy the privilege. * * *
"The writ of quo warranto is an ancient common-law writ and remedy. Indeed, it is one of the most ancient and most important writs known to the common law." 51 C.J. 309.
To the same effect is the text in 22 R.C.L. art. 661, § 4. The legal effect of Mr. Stain's failure to give a bond is a proper subject of inquiry and determination in this proceeding.
It is next urged that resort may not be had to the doctrine of police power in aid of the validity of the law which requires a State Treasurer to give a bond. If the requirement that the State Treasurer give a bond be regarded as a duty, there is no occasion to resort to the doctrine of police power to sustain the validity of the act, requiring the giving of a bond, because our state Constitution, art. 7, § 17, expressly prescribes that the State Treasurer "shall perform such duties as may be provided by law." But aside from the provisions of the Constitution just quoted, the authority is inherent in the lawmaking powers of the state to protect its public moneys. It is urged in the brief filed in support of the petition for rehearing that the police power of the state is primarily concerned with matters of health, crime, and public safety, and should not be extended to the giving of an official bond. The doctrine of the police power is not limited to the subjects mentioned. If it were so limited, nevertheless the protection of public health, the prevention of crime, and the promotion of public safety are so dependent upon the use of public funds that to deny the lawmaking power of the state authority to protect its public funds would be to weaken, if not indeed to destroy, the ability of the state to enforce any laws or regulation with respect to public health, to crime or to public safety. The enactment of laws without available funds to enforce the same is too frequently of no avail. *Page 276 
As to the fourth ground urged for a rehearing, Mr. Stain may not be heard to say that he did not know a bond was required of him as State Treasurer. There was such a law at the time of his election and for many years prior thereto. He had no right to assume that he would not be required to comply with the law nor that he would be given a longer time, if indeed        30 as long a time, to furnish a bond as was given to him by the Act of the Second Special Session of the State Legislature of 1933 (chapter 25). The language of the act clearly brings him within its provision. He is in no position to successfully make the claim that the act is retroactive as to him or that he does not come within its provisions.
The matter of when a successor shall be elected to succeed Mr. Hoge is not involved in this controversy. If it were, that question is put at rest by the provisions of article 7, § 10, of our state Constitution and R.S. Utah 1933, § 25-1-7.
Nor is the question of the constitutionality of the depository law germane to the questions here presented. No issue is raised in the pleadings as to the bond furnished by Mr. Hoge not being as prescribed by law. It appears from an inspection of the certified copy of the bond that it is proper in            31 both form and amount. It has been approved by the proper authority. We do not pass upon the question of whether or not the depository law infringes upon that provision of the Constitution which makes the State Treasurer the custodian of public moneys.
It is finally urged that Mr. Stain has not had an opportunity to be heard upon the merits of his claim that certain public officers prevented him from securing a bond. We observed in the opinion theretofore filed that no facts are alleged in Mr. Stain's petition for a writ of quo warranto which shows or tends to show that anyone has prevented him from         32-34 securing a bond. No formal request has been made for leave to amend the original petition. In his petition for rehearing he does not inform us of the facts which he claims have prevented him from securing a *Page 277 
bond. Without being advised specifically of what he claims the facts to be in such respect, we are unable to determine whether his claim, if sustained, would change the results. Had Mr. Stain believed there were other facts which would aid his cause, he should have alleged the same in his petition. Had such claimed facts been alleged and controverted, we would have passed upon their materiality and if deemed material referred the matter to a proper forum to take testimony and determine the same. Mr. Stain had the right as of course to amend his petition before he submitted his cause for determination upon its merits. But having submitted the cause upon merits after full opportunity to plead all the facts upon which he apparently relied, he is not entitled to be further heard by way of pleading additional facts where, as here, no claim is made that such additional facts were unknown to him when he filed his petition. R.S. Utah 1933, § 104-14-3. Courts generally are liberal in the exercise of their discretion in permitting amendments to be made to pleadings after the time fixed by law. This cause was heard and determined on an agreed statement of facts. Having so submitted the cause, Mr. Stain should not now be permitted to again open the controversy because there are other facts which he believes might lead to a different result, especially where such other facts were known to him when he submitted the case on merits. There must be some limit to the time within which a party may amend his pleading otherwise there would be no end to litigation. In this cause Mr. Stain waited nearly a year before he brought this proceeding. In the meantime there was uncertainty as to who had the right to perform the duties of State Treasurer. Soon after his petition was filed a hearing was had and a decision rendered on merits. To now permit amended pleadings to be filed and new issues raised and tried would prolong this controversy beyond reasonable lengths.
The petition for rehearing is denied.
STRAUP, C.J., and FOLLAND and EPHRAIM HANSON, JJ., concur. *Page 278